—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 14, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a term of imprisonment of 4Vi to 9 years. Defendant pleaded guilty knowing that he would receive the sentence ultimately imposed. As a part of the plea bargain, the People agreed not to prosecute defendant on another charge. Given these facts, as well as defendant’s prior criminal record, we find no reason to disturb the sentence imposed by County Court. Defendant’s further contentions in his supplemental pro se brief challenging the factual basis for his conviction have been forfeited by his guilty plea.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.